Citation Nr: 0002392	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-13 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.

ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 until 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  The veteran was 
represented by a private attorney until July 1999, when the 
attorney withdrew as counsel of record.  The veteran, through 
counsel, requested a personal hearing before a VA hearing 
officer; such request was withdrawn in writing in July 1998.  
FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran's schizophrenia is related to his military 
service. 


CONCLUSION OF LAW

The veteran's schizophrenia was incurred in active service.  
U.S.C.A. §§ 1111, 1131 (West 1991);  38 C.F.R. §§  3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, which has been diagnosed 
as schizophrenia.  In the interest of clarity, the Board will 
initially review relevant law and VA regulations.  The 
factual background of this case will then be discussed.  
Finally, the Board will analyze the claim and render a 
decision.

Relevant law and VA regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. § 3.304(b) (1999).

Well groundedness of claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).



Factual background

In the veteran's enlistment form, he answered "no" to the 
question of whether he had ever been a patient in any 
institution primarily devoted to the treatment of mental, 
nervous, emotional, psychological, or personality disorders.  
The November 1975 induction examination report was negative 
for any psychiatric problems.  

A discharge evaluation report dated in November 1975 
indicated that the veteran could not perform any instructions 
that were given to him and that he could not perform any 
drill movements properly after personal attention.  The 
report noted that the veteran had a low score on a test.  The 
veteran stated that he could not adapt to military service 
and wanted out.  The second discharge evaluation report dated 
in November 1975 indicated that since arriving in the 
platoon, the veteran displayed an aptitude so slow and so far 
behind his peers that he had difficulty in understanding the 
simplest instructions.  The report noted that the veteran 
could not pay attention to instruction in class, that he was 
corrected for daydreaming, and that he appeared to be in a 
daze at all times.  The veteran was noted to be pending a 
session of mental hygiene.  The report further indicated that 
the veteran lacked motivation and had to be corrected daily 
on various matters.  The platoon sergeant who signed the 
second report indicated that he felt the veteran needed 
"some type of mental help and would be a safety hazard on 
the range."  

The record reflects that in December 1975, the veteran was 
honorably discharged from service.  It does not appear that a 
psychiatric evaluation was done.

A VA medical record dated in February 1982 indicates that the 
veteran, who reportedly had a high school diploma and 
completed 43 units of junior college, had a disturbed sense 
of self such that he feigned stupidity.  He was noted to have 
a disturbance of communication, and mumbled to such an 
extreme that he appeared almost mute.  A speech pathology 
report was referenced which attributed the veteran's faulty 
speech to stress.  The veteran's mother and uncle reportedly 
brought him to the VA facility due to their inability to 
control his bizarre acting out behavior.  The examiner 
indicated that the veteran could be in a prodromal phase of 
schizophrenia, or noted that the veteran could have a 
schizotypal personality disorder.  

A March 1982 VA medical record noted that the veteran 
sometimes feigned retardation "because he is emotionally 
disturbed."  The examiner indicated that the veteran 
obtained an average intelligence quotient (IQ) of 91 during 
an intelligence test.  The report indicated that the 
veteran's history of some junior college education suggested 
that his actual intelligence may be higher.   

Of record are June 1982 Social Security disability records.  
The medical officer diagnosed the veteran's then present 
condition as undifferentiated schizophrenia, organic brain 
dysfunction of unknown etiology.  The veteran indicated in 
his application form that his disability was "emotional" 
and that he became unable to work in March 1982 as a result 
of his disability.  

VA medical records and medical certificates dated from 
January 1993 until June 1997 provide various diagnoses, to 
include schizophrenia; chronic schizophrenia; chronic 
schizophrenia, undifferentiated type; paranoid schizophrenia; 
schizoaffective disorder; and altered thought process.  The 
veteran was hospitalized at VA medical facilities from 
January 1993 until May 1993; in June 1993; in October 1993; 
from March 1996 until April 1996; from April 1996 until May 
1996; and in July 1996, where he was diagnosed with 
schizophrenia, catatonic type, undifferentiated, chronic, in 
acute exacerbation; chronic schizophrenia, undifferentiated 
type; and schizophrenia.  During the July 1996 
hospitalization, the veteran indicated that he had joined the 
Army around 1975 for only four weeks, explaining that "it's 
not for everyone." 

In February 1997, the veteran underwent a private psychiatric 
evaluation.  Since the veteran was reported to be "largely 
inarticulate," the examiner obtained the majority of the 
information from the veteran's mother.  The mother indicated 
that the veteran was in good health prior to entering service 
in 1975, but that he manifested unexplained anger and 
rebelliousness after service.  She indicated that she took 
care of her son after service due to lack of funds, but 
brought him to a VA hospital in 1982 after she determined 
that his behavior was too much for her to handle.  She stated 
that he was hospitalized at several VA facilities and was 
diagnosed with schizophrenia.  She indicated that he was 
placed on Social Security disability and sent to several 
private residential facilities, where he remained until she 
brought him home to attempt further care.  She indicated that 
her son's condition worsened and that he had to be 
hospitalized again in March 1996.  She stated that his 
primary treatment with medication was manifested by 
increasing side effects.  The veteran and his mother both 
denied that he had any treatment for emotional disorders 
prior to military service.  The veteran reported that he had 
graduated from high school and had two years of college.  

The psychiatric report reflects that the private examiner 
reviewed the veteran's service and post-service medical 
records, and conducted a mental status examination of the 
veteran.  The examiner indicated that the veteran presented a 
history typical in the course of a schizophrenic illness.  
The examiner further stated that there was no indication that 
the veteran had mental illness prior to joining the service, 
but that he displayed bizarre and troublesome behavior after 
enlistment.  The examiner stated that "he probably was a 
psychologically vulnerable individual whose potential for 
mental breakdown was activated by the stresses he experienced 
during basic training."  The examiner concluded that since 
the veteran had no history of mental illness prior to 
military service and manifested initial symptoms of this 
chronic disorder while in basic training, "it is my opinion 
that the stresses he encountered in the military were the 
causal factors in the mental breakdown of this vulnerable 
man."  

In November 1998, a VA examiner reviewed the veteran's claims 
folder for the purpose of providing an opinion as to whether 
or not the veteran's current psychiatric disability was 
caused by his brief period of military service or related in 
any way.  The examiner noted the veteran's long-standing 
history of schizophrenia.
The examiner noted no documentation regarding an evaluation 
of the veteran by mental health personnel prior to 1982, but 
addressed the two discharge evaluations in 1975, which 
appeared to be the basis of his discharge from service.  The 
examiner stated that although such discharge evaluations were 
from a person not formally trained in mental health, they 
indicated the existence while on active duty of some form of 
an emotional problem.  

The VA examiner stated that there was still some dispute as 
to the underlying causes of schizophrenia; however, it was 
generally regarded as biochemical in nature.  The examiner 
stated that there was still professional dispute as to 
whether stress could aggravate a predisposition to a 
psychotic break.  The examiner indicated that given the 
reports in the claims folder, albeit unsubstantiated, that 
the veteran performed well in high school and had two years 
of junior college, his performance in basic training appeared 
to indicate a marked change in behavior.  The examiner 
indicated that this could be the first indication of an 
impending mental illness.  The examiner indicated that it was 
impossible to state definitively what had happened 24 years 
earlier, and that no formal mental health evaluation was 
conducted until 7 years later.

The examiner stated that "this fragmentary indication of a 
first manifestation of emotional problems while on active 
duty could be taken as an indication that his current 
psychiatric disability is related to his brief period on 
active duty.  As he was not formally evaluated until seven 
years later any causal inference can best be regarded as 
speculation."  The examiner also indicated that the mother's 
report of caring for the veteran and of only seeking help 
when his behavior became uncontrollable, was consistent with 
behavior the examiner had observed in families when a child 
became psychotic.

The examiner concluded that she did not know what caused the 
veteran's schizophrenia and that there was insufficient 
information in the claims folder to formulate a reasoned 
opinion that would be anything other than a wild guess.


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In this 
case, the veteran claims that he suffers from an acquired 
psychiatric disability, to include schizophrenia, as a result 
of his military service.

Also as noted above, under Caluza v. Brown, 7 Vet. App. 498 
(1995), three elements must be satisfied in order for a claim 
to be considered well grounded: competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability. 

The evidence of record demonstrates that the veteran has been 
diagnosed with schizophrenia; therefore, there is competent 
evidence of the first element of the Caluza analysis, a 
medical diagnosis.  The veteran's service records show that a 
platoon sergeant, who signed the second discharge evaluation 
report, indicated that he felt the veteran needed "some type 
of mental help and would be a safety hazard on the range."  
Although the Board recognizes that the platoon sergeant is 
not a medical professional, the second prong of the Caluza 
analysis, evidence of in-service incurrence, can be 
established by either lay or medical testimony.  The Board, 
therefore, is satisfied that the element of in-service 
incurrence has been met. 

Upon review of the record, the Board finds that the third and 
final prong of the Caluza analysis, evidence of a medical 
nexus between the service and the current disability, has 
also been established.  There is competent medical evidence 
of record which indicates that the veteran's schizophrenia is 
or possibly could be the result of his military service, in 
the form of the February 1997 private examination report and 
the November 1998 VA medical report.  Accordingly, the Board 
concludes that the veteran's claim is well grounded.  

Once a claim is determined to be well grounded, the statutory 
duty to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this regard, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1998).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is in 
support of or against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the preponderance of the evidence is 
against the claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Discussion

Briefly, the medical history of record is as follows: it 
appears that the veteran was not evaluated or treated for any 
psychiatric disorder before service; service records indicate 
that the veteran entered the military with no psychiatric 
disorders; he was quickly separated from military service due 
to behavior and other problems; at least one sergeant thought 
that he had mental problem, although a psychiatric evaluation 
was apparently never done; the veteran was first diagnosed 
with schizophrenia in 1982, seven years after service; a 
diagnosis of schizophrenia is now firmly established.  


Initially, the Board will consider the presumption of 
soundness.  As noted above, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111;  38 C.F.R. § 3.304(b).

The veteran's November 1975 entrance examination into the 
military revealed no psychiatric disorders, nor is there 
clear and unmistakable evidence which demonstrates that an 
injury or disease existed prior thereto.  In the absence of 
evidence showing a preexisting condition upon entrance into 
service, the Board finds that the veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service.

Evidence in support of the veteran's claim includes service 
records which indicate that the veteran could not comply with 
basic instructions or perform rudimentary drill movements, 
and that he displayed an aptitude so slow and so far behind 
his peers.  A platoon sergeant indicated that the veteran 
appeared to be in a daze at all times, and that he needed 
"some type of mental help...."  These reports are consistent 
with February and March 1982 VA medical records which 
indicate that the veteran feigned stupidity and retardation 
"because he is emotionally disturbed".

Strongly in support of the veteran's claim is the February 
1997 examination report in which the examiner noted that the 
veteran had no history of mental illness prior to military 
service and manifested the initial symptoms of a mental 
disorder during service.  The examiner concluded, "it is my 
opinion that the stresses he encountered in the military were 
the causal factors in the mental breakdown of this vulnerable 
man."  

Potentially weighing against the veteran's claim is the 
November 1998 VA examination report in which the examiner 
indicated that it was impossible to state definitively what 
had happened 24 years earlier, and noted that because the 
veteran had not formally undergone a mental health evaluation 
until 7 years post-service, any causal inference could best 
be regarded as speculation.  However, the Board notes that 
the VA examiner did not rule out the possibility that the 
veteran's schizophrenia had its onset during service.  
Indeed, the VA examiner stated that although the November 
1975 discharge evaluation reports were prepared by persons 
not formally trained in mental health, such reports indicated 
the existence while on active duty of some form of an 
emotional problem.  The VA examiner also noted that the 
veteran's performance in basic training appeared to indicate 
a marked change in behavior from past performance.  The 
examiner clearly indicated that this behavioral change could 
have been the first indication of an impending mental 
illness. 

Based on the evidence of record, the Board believes that the 
evidence supports the veteran's claim.  In essence, we have 
one medical opinion which supports the conclusion that the 
veteran's schizophrenia started with his military service and 
another medical opinion which is less clear but does rule out 
that possibility and indeed is suggestive of it.  The medical 
opinions are consistent with the medical history of record as 
well as the statutory presumption of sound condition before 
service.  The Board further notes that no evidence of record 
specifically refutes the connection between the onset of 
schizophrenia and military service.  

For the foregoing reasons, the Board concludes that the 
competent and probative medical evidence of record shows that 
the veteran's currently diagnosed schizophrenia had its onset 
during service.  See 38 C.F.R. § 3.303(d) (1999).  
The veteran's claim of entitlement to service connection for 
schizophrenia is accordingly granted.




CONTINUED ON NEXT PAGE


ORDER

Service connection for schizophrenia is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

